Non-Art Rejection
1.	Claims 1-12 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,778,760.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

Art Rejection
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasriel, U.S. pat. No. 6,981,017, in view of Todd, U.S. pat. Appl. Pub. No. 2008/0065718.
	Per claim 1, Kasriel discloses an apparatus accessible in an Internet network, comprising: 
a) a hardware processor and computer memory associated with each hardware processor (see col 4, ln 53-67); 
b) a data store 140 supporting a cache (col 5, ln 7-10, 47-53 and fig. 3), the data store including a graph structure (website graph 231) comprising a set of nodes and edges that collectively represent temporal and ordered relationships among blocks of data that have been seen in a data stream by the cache, wherein each node represents a chunk of data, and an edge between nodes represents a transition that the cache has seen in the data stream with respect to that 
c) wherein computer program code stored in the computer memory and executed by the hardware processor and configured to:
i) use the graph structure to predict future occurrences of data based upon patterns of access in prior-seen data (col 8, ln 1-7); and
ii) use the predicted future occurrences to pre-warm the cache to reduce round trips and latency between the apparatus and a machine remotely located in the overlay network (col 6, ln 22-29).
Kasriel does not explicitly teach use of an overlay (content delivery) network. However, use of overlaying content delivery network to provide data access to users is well known in the art as disclosed by Todd. Particularly Todd discloses a content delivery network overlaying on the Internet comprising core nodes and a plurality of cache edge nodes (see Todd, par 0009, 0069).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize Kasriel teaching in any data delivery network including overlaying content delivery network because utilizing edge nodes which are located near to users would have enabled delivering contents to users more quickly.
	Per claims 2-4, Kasriel teaches that hinting information is stored/annotated at a page node that provides a predicted edge/path for the page node (see col 6, ln 8-12).

	Per claim 6-7, Todd teaches disposing the cache in the overlay network near a requesting end user and the cache is prefetched with content anticipated to be requested by the requesting end user (see par 0009).
	Per claims 8-10, Kasriel teaches that content is no-store web content accessible via HTML container/page and embedded objects delivered from web server to requesting end user in a one round trip operation, i.e., request and response (see col 4, ln 22-39). 
	Per claims 11-12, Todd teaches that content delivery network comprise server infrastructure, i.e., edge nodes, shared by a set of participating content providers, i.e., core nodes (see par 0069).


Response to Arguments
4.	Applicant's arguments filed on January 28, 2022 with respect to claims 1-12 have been fully considered but are not deemed persuasive.
Applicant alleges in the first point that Kasriel does not teach “a graph structure comprising a set of nodes and edges that collectively represent temporal and ordered relationships among blocks of data that have been seen in a data stream by the cache, wherein each node represents a chunk of data, and an edge between nodes represents a transition that the cache has seen in the data stream with respect to that chunk”. Applicant asserts that 
The examiner submits that Kasriel discloses a directed graph which comprises both (spatial) association between nodes (i.e., network objects) and the (temporal) ordered relationship in which the nodes could have been accessed by user, e.g., P1 was accessed at some point in time before P2 and P3 (see Kasriel, col 55-63). Kasriel also teaches that the (temporal) ordered relationships of the nodes are established based on statistics of previous transactions, i.e., the relationships that have been seen in a data stream (see Kasriel, col 8, ln 1-7).
	Applicant alleges in a second point that Kasriel graph is not “annotated with hinting information from which the cache generates a prediction about blocks of data”. Applicant asserts that Kasriel’s “hints” are not part of the graph structure itself and that the hints are passed back to the client browser for pre-downloading a connected page. Examiner disagrees.
	Kasriel’s graph structure and “hints” are both integral parts of pre-download device 140 which could be implemented either at server 130 or at web client 110 (see col 5, ln 47-53 and fig. 3). More particularly, a “hint” is attached to a graph node when a network object within the node is requested by the user (see col 6, ln 17-21), wherein the web client 110 functions as a client-side cache device that generates a prediction about blocks of data by using the “hint” (i.e., prediction) to pre-warm or pre-download additional network objects into the cache (see col 6, ln 22-29). Thus, it is submitted that Kasriel discloses the alleged claim limitation.
	Applicant also alleges in a third point that Kasriel’s server-side cache 140 is not being pre-warmed. Examiner disagrees.

	Lastly, applicant alleges that there is no motivation to combine Todd with Kasriel to enable delivering content to users more quickly as asserted by the office action because Kasriel’s pre-download service would have achieved the similar purpose, i.e., delivering content to users more quickly, and therefore one would not look to Todd for further improvement. Examiner disagrees.
	There are more than one way to improve data delivery to users and they are not necessarily mutually exclusive. While Kasriel teaches pre-downloading objects to the cache, Todd teaches implementing overlaying network comprising edge content servers that are close to user locations. Both methods can be used to together to help delivering contents to users more quickly.
	

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a). 



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/14/22